Associate Chief Justice NEHRING,
concurring:
1 39 I concur in the holding of the court. I cannot, however, agree with the court's discussion of the timeliness of Mr. Harris's Bat-son challenge. The majority concludes that Mr. Harris's Batson challenge was untimely because he failed to meet his "absolute obligation" to notify the court that it must resolve the Batson challenge before the jury is sworn and the venire dismissed, even if it is the judge's suggestion that he delay the challenge.1
' 40 In the eyes of the majority, Mr. Harris irretrievably waived his Batson challenge when he acquiesced to the judge's request that he place his Batson challenge on the record after the venire was dismissed.2 During the sidebar conference that Mr. Harris requested, he expressly raised a Batson challenge. The court proposed that a record be made of the challenge "during the break."3 Under the majority's analysis, the record made pursuant to the court's instructions during the subsequent recess was pointless. Tellingly, Mr. Harris's first response to the trial judge's query about whether he passed the jury for cause was to request the sidebar conference at which he raised his Batson challenge.4 The trial judge noted that Mr. *600Harris sought a Batson challenge when he announced that defense counsel had asked to approach on a Batson challenge.5
[41 Although I concede that, as a practical matter, the court had no remedy at this point except to declare a mistrial in the event it concluded that Mr. Harris's Batson challenge was well-taken, the categorical rule that onee the venire has been dismissed the Batson challenge has been waived would seemingly end the matter, irrespective of the likelihood that the complications caused by a mistrial at this early stage would be minimal.
[ 42 I have little doubt that any attempt by Mr. Harris's counsel to "press" the court to make a definitive Batson ruling before exeus-ing the venire would have been fraught with risk,. The record clearly communicates that the trial judge was determined to move the proceeding along. The majority admits as much when it notes, in reference to the prosecution's response to the Batson challenge, that it was made "in the limited time she had.6 5 And although Mr. Harris acquiesced "in the court's inaction," it was the court that asked counsel to delay his Batson challenge until a time when our precedent declares it untimely.7
1 43 In sum, I find that Mr. Harris's counsel conducted himself in a fully understandable manner when he sought to advance his Batson challenge. I am prepared, however, to accept, albeit with misgivings, our absolutist rule on Batson timing.

. Supra 117 (citing State v. Rosa-Re, 2008 UT 53, ¶ 14, 190 P.3d 1259).


. Supra 118.


. Supra % 8.


. Supra 18.


. Supra 19.


. Supra 119.


. Supra M9, 21.